--------------------------------------------------------------------------------

EXIHIBIT 10.24.6
 
FIFTH AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE
 
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is
made and entered into as of June 1, 2006 (the "Effective Date"), by and among
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"),
WESTMINSTER HCP, LLC, a Delaware limited liability company ("Westminster HCP"),
TEXAS HCP HOLDING, L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF
FLORIDA, LLC, a Delaware limited liability company ("HCP AL") (HCP, Westminster
HCP, Texas HCP, and HCP AL shall be referred to herein, collectively, as their
interests may appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING,
LLC, a Delaware limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO,
INC., a California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH,
L.L.C., a New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE
AT OCOEE, INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT
ORANGE, INC., a Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE
WILLIAM, INC., a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT
STAFFORD, L.L.C., a New Jersey limited liability company ("Stafford LLC"),
SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company
("Voorhees LLC"), SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
("Westminster Inc."), SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited
liability company ("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware
limited liability company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES,
L.P., a Delaware limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD
ASSOCIATES, L.P., a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE
AT NEW PORT RICHEY, LLC, a Delaware limited liability company ("New Port Richey
LLC"), SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company
("Lakeland LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability
company ("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware
limited liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a
Delaware limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"),
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP"), SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company
("Chestnut Hill LLC"), SUMMERVILLE 9, LLC, a Delaware limited liability company
("Summerville 9"), SUMMERVILLE AT CARROLLWOOD, LLC, a Delaware limited liability
company ("Carrollwood LLC"), and SUMMERVILLE AT GAINESVILLE, LLC, a Delaware
limited liability company ("Gainesville LLC") (LHAL LLC, Cobbco Inc.,
Hillsborough LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford
LLC, Voorhees LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP,
Friendswood LP, New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East
LLC, Venice LLC, Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9,
Carrollwood LLC, and Gainesville LLC shall be collectively, and jointly and
severally, referred to herein as "Lessee"), on the other hand, with respect to
the following:



--------------------------------------------------------------------------------


 
RECITALS
 
A.            Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough LLC,
Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC,
Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New
Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC,
Lakeland Hills LP, Irving LP, and Chestnut Hill LLC (collectively, and jointly
and severally, "Current Lessee"), as "Lessee", are parties to that certain
Amended and Restated Master Lease dated as of April 20, 2005 (the "Original
Master Lease"), as amended by that certain First Amendment to Amended and
Restated Master Lease dated as of September 1, 2005 (the "First Amendment"),
that certain Second Amendment to Amended and Restated Master Lease dated as of
December 22, 2005 (the "Second Amendment"), that certain Third Amendment to
Amended and Restated Master Lease dated as of January 31, 2006 (the "Third
Amendment"), and that certain Fourth Amendment to Amended and Restated Master
Lease and Consolidation and Restatement of Beckett Lake Facility Master Lease
dated as of May 31, 2006 (the "Fourth Amendment," and together with the Original
Master Lease, the First Amendment, the Second Amendment, and the Third
Amendment, the "Master Lease"), covering the Leased Property of twenty-three
(23) mixed skilled nursing and assisted living care Facilities located in
California, Connecticut, Florida, Maryland, New Jersey, Ohio, Texas and
Virginia. All capitalized terms used in this Amendment and not otherwise defined
or modified herein shall have the meanings assigned to such terms in the Master
Lease.
 
B.           Pursuant to the terms of that certain Guaranty of Obligations dated
as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor,
Guarantor guaranteed the obligations of Current Lessee under the Master Lease,
all as more particularly described therein.
 
C.            HCP, as Buyer, and Guarantor, as Seller, have entered into to that
certain Contract of Acquisition, dated as of May 31, 2006 (as the same may be
amended or modified in accordance with the terms thereof, the "Group 8
Facilities Contract of Acquisition"), pursuant to which HCP is purchasing and
acquiring from Guarantor (or pursuant to which Guarantor is causing to be
transferred and conveyed to HCP) on and effective as of the Effective Date, the
following:
 
(i)            the real property located in Tampa, Florida and more particularly
described on Exhibit A-24 attached hereto, together with all improvements and
fixtures thereon, related rights and certain Personal Property relating thereto
(the "Carrollwood Facility"); and
 
(ii)            the real property located in Gainesville, Florida and more
particularly described on Exhibit A-25 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "Gainesville Facility").
 
The Carrollwood Facility and the Gainesville Facility are sometimes referred to
herein, individually, as a "Group 8 Facility," and collectively, as the "Group 8
Facilities."



--------------------------------------------------------------------------------


 
D.            Effective immediately upon the Effective Date and Closing Date {as
defined in the Group 8 Facilities Contract of Acquisition), Lessor desires to
add to the Leased Property and lease to Lessee, and Lessee desires to lease from
Lessor, the Group 8 Facilities, and each of them, upon the terms and conditions
set forth in the Master Lease, as amended by this Amendment.
 
E.            Lessor and Lessee desire to enter into this Amendment to
effectuate the matters set forth in the above Recitals, all as more particularly
described herein.
 
AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lessor and Lessee hereby agree as follows:
 
1.           Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Group 8 Facilities upon all of the terms
and conditions set forth in the Master Lease, as amended by this Amendment. All
references herein and in the Master Lease to a "Facility" or "Facilities" shall
mean each Facility (as defined in the Master Lease) together with the Group 8
Facilities, and each of them.
 
2.           Joint and Several Liability of Lessee. From and after the Effective
Date,
 
Carrollwood LLC and Gainesville LLC shall {i) be jointly and severally liable
for all of the obligations of the "Lessee" under the Master Lease, as hereby
amended, and (ii) assume jointly and severally with Current Lessee, all
obligations of "Lessee" arising under the Master Lease, as hereby amended, on,
prior to or after the Effective Date.
 
3.            [Intentionally Omitted]
 
4.            Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)            New Definitions. Except as otherwise expressly provided or unless
the context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 4(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment) to read, in their entireties, as follows:
 
"Allocated Group 8 Facility Buyer's Transaction Costs: With respect to each
Group 8 Facility, an amount equal to the Group 8 Facility Buyer's Transaction
Costs, multiplied by the following applicable percentages relating to such
Facility:
 
 
(a)
Carrollwood Facility:
50%



 
(b)
Gainesville Facility:
 50%



 
Total:
100%"

 

--------------------------------------------------------------------------------


 
"Carrollwood Facility: That certain Facility located in Tampa, Florida."
 
"Gainesville Facility: That certain Facility located in Gainesville, Florida."
 
"Group 8 Facilities Contract of Acquisition: As defined in Recital C of this
Amendment."
 
"Group 8 Facility(ies): Each of those Facilities identified as a Group 8
Facility on Exhibit C attached hereto."
 
"Group 8 Facility Buyer's Transaction Costs: The 'Buyer's Transaction Costs' as
defined in the Group 8 Facilities Contract of Acquisition."
 
"Group 8 Facility Escalator: An amount equal to the greater of (i) Seventy-Five
Percent (75%) of the applicable CPI Increase or (ii) Two and Three-Quarters
Percent (2.75%)."
 
"Group 8 Facility Partial Lease Year CPI Increase: For purposes of determining
the Group 8 Facility Purchase Price, the percentage increase, if any, in (i) the
Cost of Living Index published for the month which is two (2) months prior to
the date of closing of Lessee's purchase of the Leased Property of the
applicable Group 8 Facility, over (ii) the Cost of Living Index published for
the month which is two (2) months prior to the commencement of the then current
Lease Year in which such closing occurs."
 
"Group 8 Facility Purchase Price: With respect to each Group 8 Facility at any
given time, the sum of:
 
(i)           the Allocated Initial Investment with respect to such Group 8
Facility, as increased each Lease Year from and after the applicable Restatement
Date for such Facility by the greater of (A) the Fixed Adjustment Factor
(cumulative and compounded) for such Facility (and, as also increased by the
Fixed Adjustment Factor on the date of closing if Lessee's purchase of the
Leased Property of such Facility occurs on any day other than the first
(1st) day of a Lease Year with respect to such Facility) or (B) the applicable
CPI Increase (cumulative and compounded) for such Facility commencing upon the
expiration of the first (1St) Lease Year with respect to such Facility, and upon
the expiration of each Lease Year thereafter with respect to such Facility (and,
as also increased by the Group 8 Facility Partial Lease Year CPI Increase on the
date of closing if Lessee's purchase of the Leased Property of such Facility
occurs on any day other than the first (1st) day of a Lease Year with respect to
such Facility); plus
 
(ii)           any Capital Addition Costs paid, funded or accrued by Lessor
withrespect to such Group 8 Facility, as increased from and after the date of
each such payment, funding or accrual by Lessor of any such Capital Addition
Costs by the greater of (A) Fixed Adjustment Factor each Lease Year (cumulative
and compounded) for such Facility (and, as also increased by the Fixed
Adjustment Factor on the date of closing if Lessee's purchase of the Leased
Property of such Facility occurs on any day other than the first (18) day of a
Lease Year with respect to such Facility) or (B) the applicable CPI
 

--------------------------------------------------------------------------------


 
Increase (cumulative and compounded) for such Facility commencing upon the
expiration of the first (1st) Lease Year with respect to such Facility, and upon
the expiration of each Lease Year thereafter with respect to such Facility (and,
as also increased by the Group 8 Facility Partial Lease Year CPI Increase on the
date of closing if Lessee's purchase of the Leased Property of such Facility
occurs on any day other than the first (1st) day of a Lease Year with respect to
such Facility).
 
For purposes of this definition of "Group 8 Facility Purchase Price," "Fixed
Adjustment Factor" shall mean Three Percent (3%); provided, however, that if the
closing of Lessee's purchase of the Leased Property of the applicable Group 8
Facility occurs on a date other than the first (1st) day of a Lease Year with
respect to such Facility, then such "Fixed Adjustment Factor" as of the date of
such closing shall mean Three Percent (3%) times a fraction, the numerator of
which equals the number of days elapsed in the Lease Year in which such closing
occurs, and the denominator of which is three hundred sixty (360)."
 
"Group 8 Facility Put Event Price: With respect to any Group 8 Facility at any
given time, the sum of (i) the Minimum Repurchase Price for such Facility, plus
(ii) an amount which, upon the closing, equals an annually compounded return
equal to the applicable Group 8 Facility Escalator per year on (A) the Allocated
Initial Investment for such Facility accruing from and after the applicable
Restatement Date for such Facility and (B) any Capital Addition Costs funded by
Lessor for such Facility accruing from and after the date of funding; provided,
however, that if the closing of Lessee's purchase of the Leased Property of the
applicable Group 8 Facility occurs on a date other than the first (18) day of a
Lease Year with respect to such Facility, then for purposes of determining the
annually compounded return applicable for the Lease Year in which such closing
occurs, the Group 8 Facility Escalator shall be an amount equal to the greater
of (A) Seventy-Five Percent (75%) of the Group 8 Partial Lease Year CPI Increase
or (ii) Two and Three-Quarters Percent (2.75%) times a fraction, the numerator
of which equals the number of days elapsed in the Lease Year in which such
closing occurs, and the denominator of which is three hundred sixty (360)."
 
(b)           Supplemented Definitions. The following definitions appearing in
Article II of the Original Master Lease (as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment) shall be
supplemented as follows:
 
Annual Minimum Capital Project Amount: With respect to each Group 8 Facility,
during each Lease Year with respect to such Group 8 Facility, the following
amounts:
 
(i)             With respect to the Carrollwood Facility, $37,200.00; and
 
(ii)             With respect to the Gainesville Facility, $40,800.00.
 
Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial
Annual Minimum Capital Project Amount for each Group 8 Facility represents an
amount equal to (A) the number of licensed units located at such Group 8
Facility times  (B) Four Hundred Dollars ($400.00). In the event that the number
of licensed units for any Group 8 Facility is increased or decreased in
accordance with the terms of the Master Lease, as hereby amended, the Annual
Minimum Capital Project Amount for such Group 8 Facility shall be increased, or
decreased, as applicable, by an amount equal to (1) the number of such licensed
units increased or decreased at such Group 8 Facility times (2) Four Hundred
Dollars ($400.00).



--------------------------------------------------------------------------------


 
Annual Minimum Capital Project Amount Overage: With respect to each Group 8
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for such
Group 8 Facility in the immediately preceding two (2) Lease Years and for which
Lessor has received paid invoices, receipts or other commercially reasonable
evidence or supporting information as is customary to evidence such
expenditures, verifying the cost and payment of funding such Capital Projects,
and an Officer's Certificate certifying that the applicable item(s) of Capital
Projects have been completed, less (ii) the amounts disbursed by Lessor to
Lessee from any Replacement Reserve on account of such Capital Projects to such
Group 8 Facility in accordance with the terms of Section 9.3.1 of the Master
Lease, as hereby amended, in excess of (b) the Annual Minimum Capital Project
Amount for such Group 8 Facility for such prior two (2) Lease Year period.
 
Deed: With respect to each Group 8 Facility, "Deeds" as defined in the Group 8
Facilities Contract of Acquisition.
 
Fair Market Rental: With respect to each Group 8 Facility, the definition of
Fair Market Rental applicable to the Group 2 Facilities, the Group 3 Facilities,
the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and
the Beckett Lake Facility, but in each instance relating to such Group 8
Facility.
 
Lease Year: With respect to each Group 8 Facility, the first Lease Year for such
Group 8 Facility shall be the period commencing on the applicable Restatement
Date with respect to such Group 8 Facility and ending May 31 2007, and each
subsequent Lease Year for any Group 8 Facility shall be each period of twelve
(12) full calendar months after the last day of the prior Lease Year; provided,
however, that the last Lease Year for each Group 8 Facility during the Term may
be a period of less than twelve (12) full calendar months and shall end on the
last day of the Term for such Facility.
 
Restatement Date: With respect to each Group 8 Facility, the Effective Date of
this Amendment, which shall also be the commencement date of the Master Lease,
as hereby amended, with respect to each such Group 8 Facility.
 
Transaction Documents: The meaning given to such term in the Original Master
Lease (as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment), together with this Amendment and the Group
8 Facilities Contract of Acquisition.



--------------------------------------------------------------------------------


 
(c)           Definition of Lessee. The definition of "Lessee" appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment) shall be further amended and restated to have the meaning given to
such term in the preamble of this Amendment.
 
(d)           Amendment to Letter of Credit Amount. From and after the Effective
Date hereof, the percentage "7.1%" appearing in the definition of "Letter of
Credit Amount" in Article II of the Original Master Lease (as amended and
restated pursuant to the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment) shall read "6.3%."
 
(e)            Leased Property; Tenn. The phrase "Group 3 Facilities, the Group
4 Facilities, the Group 5 Facilities and the Chestnut Hill Facility, the
applicable Restatement Date" appearing in the last paragraph of Article I of the
Original Master Lease (as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment) is hereby amended to read "Group 3
Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill
Facility and the Group 8 Facilities, the applicable Restatement Date."
 
(f)            Minimum Rent. With respect to each Group 8 Facility:
 
(i)            For the period from the Effective Date through the expiration of
the first (1st) Lease Year with respect to such Group 8 Facility, Lessee shall
pay to Lessor as monthly "Allocated Minimum Rent" for such Group 8 Facility at
the times and in the manner provided in Section 3.1 of the Master Lease, as
hereby amended, the amount allocated to and set forth or determined pursuant to
the formula opposite such Group 8 Facility on Exhibit C to the Master Lease, as
hereby amended. The first monthly payment of Allocated Minimum Rent for each
such Group 8 Facility shall be payable on the Effective Date (prorated as to any
partial calendar month at the beginning of the Term with respect to each such
Facility); and
 
(ii)            Commencing upon the expiration of the first (18t) Lease Year for
each Group 8 Facility and upon the expiration of each Lease Year thereafter
during the Fixed Term for such Group 8 Facility, the then current monthly
Allocated Minimum Rent for such Group 8 Facility for such Lease Year shall be
increased by an amount equal to the Group 8 Facility Escalator.
 
(iii)            For the first (1St) Lease Year of each Extended Term for each
Group 8 Facility, if any, the monthly Allocated Minimum Rent for such Group 8
Facility shall be equal to the greater of (a) the then current monthly Fair
Market Rental for such Facility and (b) the monthly Allocated Minimum Rent
payable for such Group 8 Facility during the last Lease Year of the immediately
preceding Term, as increased by the Group 8 Facility Escalator.
 
(iv)           Commencing upon the expiration of the first (1st) Lease Year of
each Extended Term, if any, for each Group 8 Facility and upon the expiration
ofeach Lease Year thereafter during such Extended Term, the then current monthly
Allocated Minimum Rent for such Group 8 Facility shall be increased by an amount
equal to the Group 8 Facility Escalator.



--------------------------------------------------------------------------------


 
(v)          The last paragraph of 3.1 of the Original Master Lease shall apply
with respect to any adjustment of the Allocated Minimum Rent with respect to any
Group 8 Facility pursuant to clauses (ii), (iii), and (iv) above.
 
(vi)          Lessee shall continue to pay all Minimum Rent with respect to the
balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease, as hereby amended.
 
(g)            Condition of the Leased Property. The phrase "Group 3 Facilities,
the Group 4 Facilities, the Group 5 Facilities and the Chestnut Hill Facility,
the applicable Restatement Date" appearing in clause (ii) and in clause (b) of
Section 7.1 of the Original Master Lease (as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment) is hereby
amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5
Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the
applicable Restatement Date," in each instance.
 
(h)            Maintenance and Repair. The phrase "Group 3 Facilities, the Group
4 Facilities, the Group 5 Facilities and the Chestnut Hill Facility, the
applicable Restatement Date" appearing in Section 9.1.1 of the Original Master
Lease (as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment) is hereby amended to read "Group 3
Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill
Facility and the Group 8 Facilities, the applicable Restatement Date."
 
(i)            Capital Projects. The phrases "Group 3 Facilities, Group 4
Facilities, Group 5 Facilities, Chestnut Hill Facility and Beckett Lake
Facility" and "Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut
Hill Facility or Beckett Lake Facility" appearing a number of times in Section
9.3 of the Original Master Lease (as amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment) are hereby amended to
read "Group 3 Facilities, Group 4 Facilities, Group 5 Facilities, Chestnut Hill
Facility, Beckett Lake Facility and Group 8 Facilities" and "Group 3 Facility,
Group 4 Facility, Group 5 Facility, Chestnut Hill Facility, Beckett Lake
Facility or Group 8 Facility" respectively, in each instance.
 
(j)            Liens. The phrase "Group 3 Facilities, the Group 4 Facilities,
the Group 5 Facilities and the Chestnut Hill Facility, the applicable
Restatement Date, with respect to such Group 3 Facility, Group 4 Facility, Group
5 Facility and the Chestnut Hill Facility" appearing in Section 11.1 of the
Original Master Lease (as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment) is hereby amended to read "Group 3
Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill
Facility and the Group 8 Facilities, the applicable Restatement Date, with
respect to such Group 3 Facility, Group 4 Facility, Group 5 Facility, the
Chestnut Hill Facility and Group 8 Facility."



--------------------------------------------------------------------------------


 
(k)            Casualty. For purposes of Section 14.2.1 and 14.2.2 of the
Original Master Lease (as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment), the purchase price as provided
therein with respect to any Group 8 Facility shall be the Group 8 Facility
Purchase Price immediately prior to such damage or destruction.
 
(1)            Condemnation. For purposes of Section 15.1.4 of the Original
Master Lease (as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment), Lessor shall be entitled to receive from
any Award relating to any Group 8 Facility, subject to the rights of Facility
Mortgagees, no less than the applicable Group 8 Facility Purchase Price
immediately prior to the institution of the Condemnation.
 
(m)           Events of Default. The phrase "the Group 3 Facility Contract of
Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5
Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of
Acquisition and/or the Beckett Lake Facility Contract of Acquisition" appearing
in each of Sections 16.1(a) and 16.1(k) of the Original Master Lease (as amended
by the First. Amendment, the Second Amendment, the Third Amendment and the
Fourth Amendment) is hereby replaced with the phrase "the Group 3 Facility
Contract of Acquisition, the Group 4 Facilities Contract of Acquisition, the
Group 5 Facilities Contract of Acquisition, the Chestnut Hill Facility Contract
of Acquisition, the Beckett Lake Facility Contract of Acquisition and/or the
Group 8 Facilities Contract of Acquisition."
 
(n)           Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Original Master Lease (as amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment), the amount required to
be paid by Lessee upon any exercise of Lessor's rights to require Lessee to
purchase a Group 8 Facility following a Put Event pursuant to such Section shall
be equal to the applicable Group 8 Facility Put Event Price for such Facility,
plus, in any event, all Rent then due and payable (excluding the installment of
Minimum Rent due on the purchase date) under the Master Lease, as hereby
amended, with respect to such Group 8 Facility.
 
(o)           Quiet Enjoyment. The phrase "Group 3 Facilities, Group 4
Facilities, the Group 5 Facilities or the Chestnut Hill Facility, the applicable
Restatement Date" appearing in Section 32.1 of the Original Master Lease (as
amended by the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hilt Facility or the Group 8
Facilities, the applicable Restatement Date."
 
(p)           Lessee's Option to Purchase.
 
(i)            Section 35.1.6 of the Original Master Lease (as amended by the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment) is hereby further amended to read, in its entirety, as follows:



--------------------------------------------------------------------------------




"35.1.6                   Group 8 Facilities. Provided no Event of Default has
occurred and is continuing hereunder, Lessee shall have the option to purchase
the Leased Property of all (but not less than all) of the Group 8 Facilities
upon the expiration of the tenth (10th) Lease Year of the Group 8 Facilities,
for an amount equal to the sum of the applicable Group 8 Facility Purchase Price
for all of the Group 8 Facilities."
 
(ii)            A new Section 35.1.7 is added to the Original Master Lease to
read, in its entirety, as follows:
 
"35.1.7                   General. Lessee shall exercise the option(s) to
purchase the Leased Property set forth in Sections 35.1.1, 35.1.2, 35.1.3,
35.1.4 and/or 35.1.5 above, as applicable, by (i) opening an escrow (the
'Escrow') with and by depositing either (1) cash or (2) a letter of credit from
a financial institution and in form in each case acceptable to Lessor, the sum
of Two and One-Half Percent (2.5%) of (A) with respect to the Group 1
Facility(ies), the Minimum Repurchase Price, (B) with respect to the Group 3
Facilities and Group 4 Facilities, the sum of (x) the Group 3 Facility Purchase
Price for all of the Group 3 Facilities,plms (y) the Group 4 Facility Purchase
Price for all of the Group 4 Facilities (as reasonably estimated by Lessor with
respect to any Group 4 Facility for which the Group 4 Facility Purchase Price
has not yet been determined), (C) with respect to the Group 5 Facilities, the
Group 5 Facility Purchase Price for all of the Group 5 Facilities (as reasonably
estimated by Lessor with respect to any Group 5 Facility for which the Group 5
Facility Purchase Price has not yet been determined), (D) with respect to the
Chestnut Hill Facility, the Chestnut Hill Facility Purchase Price (as reasonably
estimated by Lessor with respect to such Facility if the Chestnut Hill Facility
Purchase Price has not yet been determined), (E) with respect to the Beckett
Lake Facility, the Beckett Lake Facility Purchase Price, and (F) with respect to
the Group 8 Facilities, the Group 8 Facility Purchase Price for all of the Group
8 Facilities (as reasonably estimated by Lessor with respect to any Group 8
Facility for which the Group 8 Facility Purchase Price has not yet been
determined) (the `Opening Deposit') and a copy of this Lease with a national
title company reasonably acceptable to Lessor ("Escrow Holder") and giving
written notice to Lessor of such deposit with Escrow Holder no earlier than
fifteen (15) months and not less than twelve (12) months prior to the expiration
of (u) with respect to the Group 1 Facility(ies), the Fixed Term or the Extended
Term, as applicable, (v) with respect to the Group 3 Facilities and Group 4
Facilities, the tenth (10th) Lease Year of the Group 4 Facilities, (w) with
respect to the Group 5 Facilities, the tenth (10th) Lease Year of the Group 5
Facilities, (x) with respect to the Chestnut Hill Facility, the tenth (10th)
Lease Year of the Chestnut Hill Facility, (y) with respect to the Beckett Lake
Facility, the tenth (1061) Lease Year of the Beckett Lake Facility, and (z) with
respect to the Group 8 Facilities, the tenth (10th) Lease Year of the Group 8
Facilities, and (ii) delivering to Lessor concurrent with such notice a
reaffirmation of the Guaranty executed by Guarantors stating, in substance, that
Guarantors' obligations under the Guaranty shall extend to the purchase contract
formed by Lessor and Lessee upon proper and timely exercise of such option. If
Lessee shall not be entitled to exercise such option (e.g., by reason of an
Event of Default) or shall be entitled to exercise the same but shall fail to do
so within the time and in the manner herein provided, such option shall lapse
and thereafter not be exercisable by Lessee. No failure by Lessor to notify
Lessee of any defect in any attempted exercise of the foregoing option shall be
deemed a waiver by Lessor of the right to insist upon Lessee's exercise of such
option in strict accordance with the provisions hereof. In the event that Lessee
shall properly and timely exercise such option, then such transaction shall be
consummated on or within ten (10) days after the expiration of (i) with respect
to the Group 1 Facility(ies), the Fixed Term or the Extended Tell'', as
applicable, (ii) with respect to the Group 3 Facilities and Group 4 Facilities,
the tenth (10th) Lease Year of the Group 4 Facilities, (iii) with respect to the
Group 5 Facilities, the tenth ( 10th) Lease Year of the Group 5 Facilities, (iv)
with respect to the Chestnut Hill Facility, the tenth (10th) Lease Year of the
Chestnut Hill Facility, (v) with respect to the Beckett Lake Facility, the tenth
(10th) Lease Year of the Beckett Lake Facility, and (vi) with respect to the
Group 8 Facilities, the tenth (10th) Lease Year of the Group 8 Facilities, but
in all cases subject to any delays resulting from (A) a cause described in
Section 45.1.16 below or (B) Lessor's breach of its obligations set forth in
this Section 35 (the 'Outside Closing Date')."



--------------------------------------------------------------------------------


 
(q)    Exhibits and Schedules.
 
(i)           auplements to Exhibit A. Exhibits A-24 and A-25  attached hereto
is hereby appended to and shall become part of Exhibit A to the Master Lease.
 
(ii)           Replacement of Exhibit C and Schedule 7.4.1. Exhibit C  and
Schedule 7.4.1 to the Original Master Lease (as amended by the First Amendment,
the Second Amendment, the Third Amendment and the Fourth Amendment) are hereby
further amended and replaced, in their entirety, with Exhibit C and Schedule
7.4.1  attached hereto, respectively.
 
5.           Representations and Warranties of Lessee. As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:
 
(a)            Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.



--------------------------------------------------------------------------------




(b)            This Amendment has been duly authorized, executed and delivered
by Lessee, and constitutes and will constitute the valid and binding obligations
of Lessee enforceable against Lessee in accordance with its terms, except as
such enforceability may be limited by creditors rights, laws and general
principles of equity.
 
(c)            Lessee is solvent, has timely and accurately filed all tax
returns required to be filed by Lessee, and is not in default in the payment of
any taxes levied or assessed against Lessee or any of its assets, or subject to
any judgment, order, decree, rule or regulation of any governmental authority
which would, in each case or in the aggregate, adversely affect Lessee's
condition, financial or otherwise, or Lessee's prospects or the Leased Property.
 
(d)            No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
 
(e)            The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.
 
6.           Financing Statement Amendments. Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor's security interest
in the Collateral (including the Collateral relating to the Group 8 Facilities).
 
7.           Reaffiimation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm  that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.
 
8.            Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.
 
9.           Transfer Consideration. Lessor and Lessee acknowledge that (a) the
Transfer Consideration Facilities currently consist of the Group 1 Facilities
and the Group 2 Facilities only, (b) the Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Beckett Lake
Facility and the Group 8 Facilities are not deemed Transfer Consideration
Facilities, and (c) Lessee shall have no obligation to pay Transfer
Consideration in connection with any Transfer relating to such Group 3
Facilities, Group 4 Facilities, Group 5 Facilities, Chestnut Hill Facility, the
Beckett Lake Facility or Group 8 Facilities.



--------------------------------------------------------------------------------


 
10.            Repair and Maintenance Required at the Group 8 Facilities. Lessee
shall, at its own cost and expense, complete on or before August 30, 2006 all of
the repair and maintenance work to each of the Group 8 Facilities set forth on
Appendix A attached hereto (the "Required Repair Work") in a good and
workmanlike manner acceptable to Lessor in its reasonable discretion and
otherwise in the manner required pursuant to the terms of Article IX of the
Master Lease, as hereby amended; provided, however, that with respect to the
Foundation-Related Required Repair Work, the same shall be completed in a good
and workmanlike manner acceptable to Lessor in its sole and absolute discretion
and otherwise in the manner required pursuant to the terms of Article IX of the
Master Lease, as hereby amended. Without in any way limiting Lessor's rights
pursuant to Article IX and Section 26.1 of the Master Lease, as hereby amended,
Lessor and its agents shall have the right to inspect the Leased Property of
either or both of the Group 8 Facilities and any portion thereof and all systems
contained therein at any reasonable time to determine Lessee's compliance with
its obligations under this Paragraph 10. Lessee shall reimburse Lessor for all
costs and expenses incurred by Lessor in connection with the inspections
provided for in this Paragraph 10 promptly following its receipt of Lessor's
invoice therefore, which costs shall not exceed One Thousand Dollars
($1,000.00), together with all experts and consultants costs incurred by Lessor
in addition to the foregoing $1,000 in connection with the inspection of the
Foundation-Related Required Repair Work, which Lessor currently estimates to be
approximately One Thousand Seven Hundred Fifty Dollars ($1,750.00). Upon
completion of the Required Repair Work, Lessee shall deliver to Lessor (i)
evidence that the Required Repair Work has been completed in a manner acceptable
to Lessor in its reasonable discretion or sole and absolute discretion, as
applicable, (ii) copies of all paid invoices, receipts or other commercially
reasonable evidence or supporting information as is customary to evidence the
expenditures relating to the completion of such Required Repair Work, along with
an Officer's Certificate certifying that such Required Repair Work has been
completed, and (iii) to the extent applicable, affidavits, lien waivers or other
evidence reasonably satisfactory to Lessor showing that all materialmen,
laborers, subcontractors and any other parties who might or could claim
statutory or common law liens and are furnishing or have furnished material or
labor to the Leased Property of the Group 8 Facilities have been (or upon
receipt of a sum certain will be) paid all amounts due for labor and materials
furnished to the Leased Property of such Group 8 Facilities. Lessor and Lessee
acknowledge and agree that, pursuant to the terms of the Group 8 Facilities
Contract of Acquisition, HCP, as "Buyer" under the Group 8 Facilities Contract
of Acquisition, held back Thirty Thousand Five Hundred Dollars ($30,500.00) (the
"Holdback Amount") of the "Purchase Price" (as defined in the Group 8 Facilities
Contract of Acquisition) payable on the Closing Date by HCP to Guarantor, as
"Seller" under the Group 8 Facilities Contract of Acquisition, as additional
security to ensure the performance by Lessee of its obligations hereunder with
respect to the Foundation-Related Required Repair Work (as defined in Appendix A
attached hereto) at the Carrollwood Facility. Provided Lessee completes the
Foundation-Related Required Repair Work on or before August 30, 2006 in
accordance with the provisions of this Paragraph 10, then HCP shall pay to
Guarantor the Holdback Amount within ten (10) Business Days following Lessee's
completion of the Foundation-Related Required Repair Work and delivery to Lessor
of each of the items set forth in clauses "(i)" through "(iii)" above relating
to such Foundation-Related Required Repair Work. The failure by Lessee to
complete any of the Required Repair Work on or before August 30, 2006 in
accordance with the provisions of this Paragraph 10, or the failure by Lessee to
otherwise perform or comply with its obligations under this Paragraph 10, shall
be deemed an Event of Default under the Master Lease, as hereby amended. In
addition to the foregoing, Lessor and Lessee acknowledge and agree that the
failure by Lessee to complete the Foundation-Related Required Repair Work shall
result in a forfeiture by Guarantor of the Holdback Amount, pursuant to the
terms of the Group 8 Facilities Contract of Acquisition.
 
[Signature Pages Follow]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
HEALTH CARE PROPERTY INVESTORS, INC.,
   
a Maryland corporation
                   
By:
/s/ Edward J. Henning
     
Edward J. Henning
   
Its
Senior Vice President
:
         
WITNESSES
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Brian J. Maas
   
(signature)
   
Name:
Brian J. Maas
   
(print)
           
WESTMINSTER HCP, LLC,
   
a Delaware limited liability company
           
By:
HCPI/Tennessee, LLC,
     
a Delaware limited liability company,
     
its Sole Member
           
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
/s/ Edward J. Henning
   
Its:
 Edward J. Henning
     
Senior Vice President
           
WITNESSES
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Brian J. Maas
   
(signature)
   
Name:
Brian J. Maas
   
(print)
 




--------------------------------------------------------------------------------


 
LESSOR (Continued):
TEXAS HCP HOLDING, L.P.,
   
a Delaware limited partnership
                   
By:
Texas HCP G.P., Inc.,
     
a Delaware corporation
                   
By:
/s/Edward J. Henning
     
Edward J. Henning
   
Its:
Senior Vice President
           
WITNESSES
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Brian J. Mass
   
(signature)
   
Name:
Brian J. Maas
   
(print)
           
HCP AL OF FLORIDA, LLC,
   
a Delaware limited liability company
                   
By:
Health Care Property Investors, Inc.,
     
a Maryland corporation,
     
its Managing Member
                   
By:
 /s/ Edward J. Henning
   
Its:
Edward J. Henning
     
Senior Vice President
           
WITNESSES
                   
/s/ Sandra Burg
   
(signature)
   
Name:
Sandra Burg
   
(print)
                   
/s/ Brian J. Mass
   
(signature)
   
Name:
 Brian J. Mass    
(print)
 




--------------------------------------------------------------------------------




LESSEE:
LH ASSISTED LIVING, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT COBBCO, INC.,
   
a California corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT HILLSBOROUGH, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT OCOEE, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT PORT ORANGE, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT PRINCE WILLIAM, INC.,
   
a Delaware corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
           
/s/ Melanie Werdel
   
(signature)
   
Name:
 Melanie Werdel    
(print)
 

 

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT VOORHEES, L.L.C.,
   
a New Jersey limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER, INC.,
   
a Maryland corporation
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT PINELLAS PARK, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA WEST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:,
Summerville at CY-Fair, LLC
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
 (signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT FRIENDSWOOD ASSOCIATES,
   
L.P., a Delaware limited partnership
   
By:,
Summerville at Friendswood, LLC
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT NEW PORT RICHEY, LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT LAKELAND, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT ST. AUGUSTINE LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT OCALA EAST, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
 
                     
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT VENICE, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT LAKELAND HILLS
   
ASSOCIATES, L.P., a Delaware limited partnership
           
By:
Summerville at Lakeland Hills, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT IRVING ASSOCIATES, L.P.,
   
a Delaware limited partnership
           
By:
Summerville at Irving, LLC,
     
a Delaware limited liability company,
     
Its General Partner
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT CHESTNUT HILL, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE 9, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT CARROLLWOOD, LLC,
   
a Delaware limited liability company
                   
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
           
SUMMERVILLE AT GAINESVILLE, LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




--------------------------------------------------------------------------------


 
CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee's duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.



 
SUMMERVILLE SENIOR LIVING, INC.,
   
a Delaware corporation
           
By:
/s/ Granger Cobb
     
Granger Cobb, President
           
WITNESSES
                   
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
                   
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
 

--------------------------------------------------------------------------------